DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s statement regarding the Priority Document in the arguments filed 12/03/2021 are acknowledged.  However, since the document has not yet been filed, the warning paragraph from the previous Office Action is set forth again, below.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 02/08/2018. It is noted, however, that applicant has not filed a certified copy of the CA 2,994,315 application as required by 37 CFR 1.55. Note that the file wrapper indicates that an “interim copy of the foreign priority document” was filed on 10/15/2019, but this is not considered a certified copy.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to amended claim 1, the closest prior art of record is US 5,728,120 to Shani et al. and US 2010/0280541 A1 to Lampropoulous.  However, neither Shani nor Lampropoulous, nor any other prior art of record, alone or in combination, teach suggest or disclose, inter alia, a hemostatic device comprising a bracelet, as claimed in amended claim 1, wherein the lock includes a pin mounted to the actuator so as to be movable relative to the threaded stem, the base defining lock apertures formed in the base facing the pin, the lock apertures being configured and sized to receive the pin so that with the pin received in one of the lock apertures, rotation of the threaded stem relative to the base is prevented, and with the pin withdrawn from the lock apertures, the threaded stem is rotatable relative to the base.  The locks in Shani and Lampropoulous function in a different manner and do not include a pin and apertures as claimed, and further, there is no apparent reason to modify either Shani or Lampropoulous to arrivea t the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771